Citation Nr: 9934107	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-09 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for leg cramps.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for residuals of an 
ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1998 decision of the Nashville, 
Tennessee regional office (RO) of the Department of Veterans 
Affairs (VA) which denied claims of service connection for, 
among other things, a low back disability, leg cramps, 
plantar fasciitis, and residuals of ankle sprains.  
Subsequently, by a December 1998 hearing officer decision, 
service connection was granted for a low back disability.  
Therefore, this issue is no longer in appellate status and 
the issues on appeal are as listed on the first page of this 
decision.  


FINDINGS OF FACT

1.  The veteran has leg cramps that are likely the result of 
disease or injury that occurred coincident with military 
service.

2.  No competent medical evidence has been submitted showing 
that current plantar fasciitis or any current ankle 
disability is attributable to military service or event 
coincident therewith.



CONCLUSIONS OF LAW

1.  The veteran has leg cramps that are the result of disease 
or injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claims of service connection for plantar fasciitis 
and residuals of an ankle sprain are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has idiopathic leg cramps, bilateral plantar fasciitis, and 
residuals of bilateral ankle sprains that were brought about 
by injury or disease sustained during his military service.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, service medical records, beginning in 
October 1980, reflect numerous complaints of nocturnal leg 
cramps.  Specifically, the cramps reportedly began at the 
knees and descended until they involved the entire lower 
legs.  See treatment records dated in October 1980, January 
1981, February 1981, August 1981, October 1982, October 1984, 
November 1988, January 1989, and February 1989; also see 
periodic examinations dated in October 1988 and January 1996 
as well as the May 1997 retirement examination.  The 
diagnoses included muscle pain secondary to nerves, muscle 
cramps, idiopathic nocturnal leg cramps, and nocturnal leg 
cramps.  See treatment records dated in February 1981, August 
1981, October 1982, November 1988, February 1989, and 
November 1989; also see periodic examinations dated in 
October 1988 and January 1996.  Thereafter, on the occasion 
of his May 1997 retirement examination, the veteran reported 
a history of chronic idiopathic nocturnal leg cramps.

As to the veteran's claims for plantar fasciitis, service 
medical records show the veteran's complaints and treatment 
for right foot pain diagnosed as plantar fasciitis in 
December 1991.  Thereafter, on the occasion of his May 1997 
retirement examination, the veteran reported a history of 
"foot plantar fasciitis."  The service medical records were 
otherwise negative for complaints, diagnoses, and/or 
treatment for right or left foot plantar fasciitis. 

As to the veteran's claims for residuals of an ankle sprain, 
service medical records show the veteran's complaints and 
treatment for right ankle pain, diagnosed as a sprain, 
beginning in August 1992.  The service medical records also 
included an earlier (August 1980) right ankle x-ray report, 
but this merely showed that the ankle was normal and did not 
include a diagnosis of a sprain.  Subsequent service medical 
records showed the veteran's continued complaints and 
treatment for recurrent right ankle sprains.  See treatment 
records dated in February 1994 and April 1994; also see 
periodic examination dated in January 1996.  Thereafter, on 
the occasion of his May 1997 retirement examination, the 
veteran reported a history of a right ankle injury.  (Service 
medical records were negative for complaints, diagnoses, 
and/or treatment for a left ankle injury.)

At a January 1998 VA examination, the veteran complained of 
chronic nocturnal leg cramps dating back to 1982.  On 
examination, the femoral and dorsalis pedis pulses were 
normal and without varicosities.  No tenderness was seen in 
the muscle.  The lower extremities had normal strength as 
well as no discoloration or blanching.  The diagnosis was 
chronic idiopathic nocturnal leg cramps.  

As to plantar fasciitis, the veteran complained of bilateral 
painful feet, particularly along the fasciae and subcutaneous 
fat pads.  He reported that he experienced daily pain when 
waking up, as well as after prolonged standing.  Padding his 
shoes helped to relieve the discomfort.  On examination, the 
feet had some tenderness but no symptoms on squeezing the 
metatarsal phalangeal or during range of motion studies.  The 
diagnosis was bilateral mild plantar fasciitis.

As to his ankles, the veteran reported a history of bilateral 
ankle sprains.  He complained that his adverse symptomatology 
consisted of left ankle swelling, stiffness, and "aching."  
On examination, the ankles were symmetrical and not swollen.  
There was no pain or crepitation on palpation.  Range of 
motion studies revealed the left ankle had 15 degrees 
dorsiflexion and 20 degrees plantar flexion and the right 
ankle had 20 degrees dorsiflexion and 30 degrees plantar 
flexion.  The diagnosis was "[h]istory sprain, left ankle, 
residual symptoms, normal examination."

Thereafter, private treatment records dated in August 1998 
and October 1998 show the veteran's complaints of chronic 
nocturnal leg cramps, as well as a diagnosis of bilateral 
ankle pain.

The veteran testified at a personal hearing at the RO in 
September 1998.  He reported that he first started 
experiencing leg cramps in 1980 while stationed in Hawaii, 
the cramps caused a throbbing pain in both legs, and the pain 
lasted approximately two to three hours.  He next testified 
that, while in military service, he sought treatment for the 
leg cramps and was told to take Motrin and elevate his legs.  
As to plantar fasciitis, he reported that he first started 
experiencing foot pain in 1980 while stationed in Hawaii.  
The foot pain also recurred during his second posting to 
Hawaii.  He believed that the foot pain was caused by the 
amount of walking with a pack he was doing.  He sought 
treatment for his pain on both occasions and was told to stop 
walking with a pack and given Motrin.  

As to his sprained ankles, he reported that he had sprained 
his ankles on three occasions while in military service--
first, while in Hawaii (1980), then again while in Germany, 
and a third time while stationed at Ft. Bragg.  The veteran 
testified that he had sprained his right ankle on 
approximately two occasions and his left ankle on at least 
one occasion.  He reported that, in 1996, when he sprained 
his ankle running at Ft. Bragg, he was "off for about 30 
days."  

First, as to the veteran's claim of service connection for 
leg cramps, the Board observes that the veteran is competent 
to provide testimony regarding the events and specific 
symptoms he experienced as well as the duration thereof 
during his military duty, such as being awakened periodically 
by leg cramps during his military service.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, medical 
evidence contained in the record on appeal shows both a 
diagnosis of leg cramps during military service as well as 
continuity of symptomatology since the first diagnosis.  The 
record on appeal also contains a current diagnosis of chronic 
leg cramps.  Accordingly, given the veteran's credible 
testimony regarding the time of onset of symptoms, the Board 
finds that the evidence of a medical nexus to military 
service is at least in relative equipoise.  This is 
especially so in light of the VA examiner's opinion that the 
veteran suffers from chronic leg cramps.  In other words, it 
appears that the examiner who conducted the January 1998 VA 
examination determined that the veteran's in-service 
difficulties, when considered with current findings, 
supported a conclusion of a chronically disabling problem 
rather than one that was acute and transitory.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the evidence 
supports a grant of service connection for leg cramps.  
Hamptom v. Gober, 10 Vet. App. 481 (1997); Colette v. Brown, 
82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, (1999).

Next, turning to the claims of service connection for plantar 
fasciitis and residuals of sprained ankles, the Board finds 
that what is significant about the record on appeal is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between the plantar fasciitis diagnosed at the 
January 1998 VA examination, and the veteran's military 
service or problem coincident therewith, such as the single 
episode of right plantar fasciitis diagnosed in December 1991 
or the history of "foot plantar fasciitis" reported at the 
May 1997 retirement examination.  Similarly, while the 
January 1998 VA examiner diagnosed the veteran with a 
"[h]istory [of] left ankle sprain, residuals symptoms, 
normal examination," service medical records were negative 
for complaints, diagnoses, and/or treatment of a left ankle 
injury and none of the records on appeal includes a medical 
nexus opinion that tends to show a relationship between the 
condition diagnosed in January 1998 and the veteran's 
military service.  The Board recognizes that the veteran is 
competent to describe an injury during military service and 
symptoms he experiences.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented that tends to link any current disability to an in-
service injury or other problem coincident with service.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disabilities and 
continued symptoms since service.  While the veteran, through 
both written statements and/or personal hearing testimony, is 
competent to provide information as to the visible symptoms 
he experienced during and after service, he has not been 
shown to be competent to provide the medical opinion evidence 
necessary to make his claims of service connection well 
grounded.  See Espiritu, supra, Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Lastly, the Board notes that the statutory 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 (1999), do 
not help the veteran in establishing well-grounded claims 
because the record on appeal does not show his being 
diagnosed with a listed disease process, such as arthritis, 
within one year after his separation from military service.

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  However, absent presentation of 
well-grounded claims, no duty to assist exists.  Morton v. 
West, 12 Vet. App. 477 (1999).  The veteran's representative 
has also requested consideration of the benefit-of-the-doubt 
doctrine; however, this doctrine does not apply until after 
the veteran has submitted well-grounded claims.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right leg cramps and left leg cramps 
is granted.

Service connection for plantar fasciitis and residuals of an 
ankle sprain is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

